Title: To James Madison from James Bowdoin, 28 February 1805
From: Bowdoin, James
To: Madison, James


Sir,
Boston feb. 28. 1805.
I had the honour to receive your obliging Letter of the 15 instant the last Evening, & am to thank you for the polite & friendly manner, in wch., you have conceded to the proposition contained in my Letter of the 4th. instant: since writing that Letter, I have had recourse to a Wheel-carriage for exercise, & have found it so much to disagree with me, that I have, for the present, been obliged to desist from it; whereby it seems to preclude the possibility of seasonably visiting Washington, as I had heretofore contemplated: This circumstance, it is feared by my Physcian, should I soon undertake so long a journey, will bring back upon me those complaints, from which I am at present getting relief; and in consequence of this unexpected circumstance, I am constrained to submit to the President & to you a dernier proposition, which seems to be the only one, which remains to me; unless that I should find, that the motion of a carriage shd. prove less injurious to me, than at present, I have reason to apprehend: in which case, I shd. want no stronger inducement than the opportunity would offer, of paying my Respects to the President & to you & of assuring him & you in person of my attachment & esteem; as well as to receive from you immeadiately my instructions & dispatches, than which nothing could afford me higher satisfaction.

I fear my various propositions will appear inconsistent, but be assured, they have been suggested with the best views & intentions to the public service, & the hopes I have entertained of engaging, as early as possible, in the duties of the commission entrusted to me.
The Proposition I have had the honour to submit to the President & to you, through Genl. Dearborn under date of the 24 instant, is that I shd. appoint Henry Dearborn junr. Esqr. my private Secretary, who might receive from you my instructions & dispatches, & take from you, if necessary, such notes & explanations thereon, as you might think proper to be communicated to me personally—that he should be the bearer of them to Boston, on or before the 10th of May next, by which time I would be prepared with a proper vessell, to embark with my family for Spain or if the journey to Washington shd. be indispensable to the public service, I would resign my Commission, & should only lament, that the state of my health rendered it indispensably necessary.
But should the foregoing proposition, although not precisely agreable to the President’s or to my own wishes, still meet his & your approbation, in case I shd. find it in my power to seasonably make a journey to washington, you may depend upon my executing it, & if possible, so as to meet the President upon his return from Montecello. With respect to engaging a Vessell at a port intermediate between Washington & Boston, in order to save time, I conceive it wd. be attended with such difficulties as to preclude its propriety. My Private affairs are already arranged in their principle; except to put down several establishments, somewhat extensive & of long standing, which must require time; as also to prepare for a new establishment in a foreign country: my baggage including some particular articles of furniture, family Linnen, Carriages, Books, Papers &c must of course be very bulky, & will not conveniently allow of being sent to an intermediate Port, nor to be shipped in any other vessell, than the one, in which I may embark.
Under every Circumstance, which may result from the present proposition, be assured of my perfect attachment & esteem, & that I am very respectfully Sir, Your most obed Servant
James Bowdoin
